Citation Nr: 1712747	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with duodenal ulcer and irritable bowel syndrome (IBS).

2.  Entitlement to a disability rating in excess of 30 percent from January 27, 2015 for GERD with duodenal ulcer and IBS.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2013, the Veteran and his wife presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in June 2014, July 2015, and December 2015.

In a March 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for duodenal ulcer and irritable bowel syndrome (IBS), and evaluated those disabilities with the Veteran's service-connected gastroesophageal reflux disease (GERD).  As a single evaluation has been assigned for all three service-connected disabilities, the initial disability rating for all three service-connected disabilities is currently before the Board.

In a July 2016 rating decision, the AOJ granted a disability rating of 30 percent for the Veteran's GERD with duodenal ulcer and IBS, effective January 27, 2015.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  Prior to January 27, 2015, the Veteran's GERD with duodenal ulcer and IBS was manifested by symptoms which more nearly approximated persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.

2.  Throughout the appeal period, the preponderance of the competent and credible evidence is against finding that the Veteran's GERD with duodenal ulcer and IBS was manifested by material weight loss, hematemesis, melena, anemia, incapacitating episodes, or other symptom combinations productive of severe impairment of health.

3.  The Veteran's disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but no higher, for the Veteran's GERD with duodenal ulcer and IBS have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

2.  The criteria for a disability rating in excess of 30 percent from January 27, 2015 for the Veteran's GERD with duodenal ulcer and IBS have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7346 (2016).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by letters in October 2009 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, lay statements, available private treatment records, and VA treatment records have been associated with the evidence of record.  

In November 2009, the Veteran was afforded a VA general medical examination.  In April 2011 and May 2012, the Veteran was afforded VA esophagus and hiatal hernia examinations.  These examination reports, along with an April 2011 addendum opinion, discussed the clinical findings and the Veteran's reported history and symptoms regarding his acid reflux and GERD.

In the June 2014 remand, the Board found that upon the January 2013 hearing, the Veteran described symptomatology associated with his GERD more severe than that exhibited upon the May 2012 VA examination, and described additional symptoms.  The Board instructed the AOJ to contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all VA and non-VA medical providers who treated him for any disabilities the Veteran claimed are related to his GERD, or any other gastrointestinal complaints, and then obtain all outstanding treatment records.  The Board then instructed the AOJ to afford the Veteran a VA examination by an examiner with sufficient expertise in gastrointestinal disabilities, including GERD.  The examiner was asked to indicate what symptomatology the Veteran had related to GERD, and offer an opinion regarding any other diagnosed gastrointestinal disability related to his active duty service, or secondary to his service-connected GERD.  The examiner was asked to specifically comment on the Veteran's January 2013 hearing testimony.

In a January 2015 letter, the AOJ asked the Veteran to provide the names, addresses, and approximate dates of treatment for all VA and non-VA medical providers related to his GERD or any other gastrointestinal complaints, and complete an Authorization and Consent to Release Information form so VA could obtain treatment records on his behalf.  In a January 2015 statement, the Veteran indicated he had received treatment at a VA facility in Lincoln, the Grand Island Clinic, the Omaha VA hospital, and a clinic on Offutt Air Force Base.

In January 2015, the Veteran was afforded VA examinations of the esophagus, stomach and duodenum, and intestines.  These examination reports discussed the clinical findings and the Veteran's reported history and symptoms.

In the July 2015 remand, the Board noted that in the January 2015 statement, the Veteran had indicated receiving treatment at the Offutt Air Force Base, as well as VA medical facilities in Lincoln and Omaha since 2009.  The Board instructed the AOJ to ask the Veteran to clarify whether he received treatment from a clinic at the Offutt Air Force Base for his gastrointestinal symptoms before or after his retirement from active duty service in 2009, and if the Veteran indicated treatment following his separation from service, to undertake appropriate efforts to obtain those records.  The Board also instructed the AOJ to obtain all outstanding VA treatment records.

In the July 2015 remand, the Board further noted that clarification was needed regarding the January 2015 VA examination reports, as the VA examiner did not indicated the frequency of the Veteran's listed GERD symptoms, did not address whether the Veteran experienced any pain, and did not address multiple symptoms which the Veteran and his wife contended were related to his GERD.  The Board further noted the January 2015 VA examination reports were unclear regarding the frequency of some of the Veteran's IBS symptoms, and whether or not the Veteran's reported anemia may be related to the duodenal ulcer.  The Board instructed the AOJ to afford the Veteran a new VA examination to determine the current severity of his service-connected GERD with duodenal ulcer and IBS.

In a July 2015 letter, the AOJ asked the Veteran to clarify whether he received treatment from a clinic at the Offutt Air Force Base for his gastrointestinal symptoms before or after his retirement from active duty service in 2009.  To date, no response from the Veteran has been received.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

VA treatment records from the Lincoln VA Medical Center (VAMC), Grand Island VAMC, and Omaha VAMC dated from November 2009 through October 2015 were associated with the evidentiary record.

In October 2015, the Veteran was afforded VA examinations of the esophagus, stomach and duodenum, and intestines.  These examination reports discussed the clinical findings and the Veteran's reported history and symptoms.

In the December 2015 remand, the Board noted the Veteran's VA treatment records indicated the Veteran was afforded an esophagogastroduodenoscopy (EGD) by a private physician in January 2013.  The Board instructed the AOJ to obtain the scanned copy of a January 2013 letter from Surgery Group of Grand Island associated with the Veteran's VA treatment records, as well as any outstanding relevant private treatment records.  The Board also instructed the AOJ to obtain any updated VA treatment records.

Further, the Board noted that upon VA examination in October 2015, the VA examiner did not address the frequency or severity of all of the Veteran's listed GERD symptoms, and did not address symptoms noted upon examination in January 2015.  The Board also found it was unclear from the October 2015 VA examination reports whether the VA examiner was rejecting the reports by the Veteran and his wife regarding the Veteran's symptoms, and if so, the reasons for any such rejection.  Finally, the Board found the October 2015 VA examination report was unclear as to the frequency and severity of any abdominal distress due to the Veteran's IBS.  The Board instructed the AOJ to obtain an addendum opinion from the October 2015 VA examiner to clarify the frequency and severity of all of the Veteran's symptoms associated with his GERD, duodenal ulcer, and/or IBS.

VA treatment records dated from October 2015 through February 2016 were associated with the evidentiary record.  Treatment records from the Surgery Group of Grand Island from October 2012 and January 2013, including the January 2013 letter from Dr. B.L., were also associated with the evidentiary record.

In May 2016, an addendum medical opinion was obtained from a VA examiner.  This addendum examination opinion is thorough, and in conjunction with the November 2009, April 2011, May 2012, January 2015, and October 2015 VA examination reports, discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  Based on the May 2016 addendum opinion, and the absence of evidence of worsening symptomatology since the October 2015 VA examination, the Board concludes the November 2009, April 2011, May 2012, January 2015, October 2015, and May 2016 examination reports and opinions in this case, in combination, are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the January 2015 letter to the Veteran, the association of the Veteran's VA treatment records and treatment records from the Surgery Group of Grand Island with the evidentiary record, the January 2015 and October 2015 VA examination reports and the May 2016 addendum opinion, and the subsequent readjudication of the claim in July 2016 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

There is no diagnostic code dedicated to rating GERD.  When an unlisted condition is encountered, it will be permissible to rate the disability under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Given the Veteran's symptomatology and location, and the diagnosis of GERD related to a hiatal hernia, his GERD has been rated by analogy to a hiatal hernia under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Under Diagnostic Code 7346 for a hiatal hernia, a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Diagnostic Code 7305 applies to duodenal ulcers.  See 38 C.F.R. § 4.114, Diagnostic Code 7305; see also 38 C.F.R. § 4.110 (providing that in evaluating ulcers specifically, care should be taken that the findings adequately identify the particular location of the ulcer).  Under Diagnostic Code 7305, a 10 percent disability rating is warranted for mild duodenal ulcers that are manifested by recurring symptoms once or twice yearly.  A 20 percent disability rating is warranted for moderate duodenal ulcers that are manifested by recurring episodes of severe symptoms 2 or 3 times a year, averaging 10 days in duration, or by continuous moderate manifestations.  A 40 percent disability rating is warranted for moderately severe duodenal ulcers that are considered less than severe, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration, and at least 4 or more times per year.  A 60 percent disability rating is warranted for severe duodenal ulcers that are manifested by pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305. 

For purposes of evaluating disabilities pertaining to the digestive system, including ulcers, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for 3 months or longer, and "minor weight loss" means a loss of 10 to 20 percent of the individual's baseline weight, sustained for 3 months or longer.  See 38 C.F.R. § 4.112.  "Baseline weight" means the average weight for the 2-year period preceding onset of the disease.  Id.  Although "incapacitating episode" is not defined under Diagnostic Code 7305, other diagnostic codes that correspond to the digestive system define "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See, e.g., 38 C.F.R. § 4.114, Diagnostic Code 7345, Note; Diagnostic Code 7354, Note.

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated as noncompensable.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board observes that the words "mild," "moderate," "moderately severe" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Under the schedule of ratings for the digestive system, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive cannot be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.


Factual Background

In the January 2010 rating decision, the RO granted entitlement to service connection for GERD, rated as 10 percent disabling, effective December 1, 2009.  In a March 2015 rating decision, the AOJ granted entitlement to service connection for duodenal ulcer and IBS, and evaluated those disabilities with the Veteran's service-connected GERD as 10 percent disabling, effective December 1, 2009.  Per a July 2016 rating decision, the Veteran's GERD with duodenal ulcer and IBS was rated as 30 percent disabling, effective January 27, 2015.  The Veteran continues his disagreement with the disability ratings assigned.

In October 2009, the Veteran filed a claim of entitlement to service connection for acid reflux.  Upon a November 2009 VA examination, the Veteran reported he sometimes had an upset stomach from eating spicy foods, and had a burning sensation occasionally that was random, occurring one-to-two times per month.  The aggravating factors were reported as laying down at night, spicy foods, and eating too much.  The alleviating factors were a glass of water or time, but no medications were reported.  The Veteran further reported that sometimes he had a hard time swallowing some foods for the previous five years, and his biggest complaint was the unpredictability when trying to swallow and eat during social outings.  The VA examiner report the frequency of the dysphagia as rarely, less than monthly, and that most of the time the Veteran could swallow solid food.  The Veteran also reported occasional substernal pain accompanying esophageal distress, which he experienced a couple times in the previous year.  The pain was reported as moderate/severe.  Finally, the VA examiner noted the Veteran had a history of pyrosis, once a week, but no regurgitation, hematemesis or melena, or esophageal dilation.

In November 2009, an upper gastrointestinal (UGI) series was performed due to the Veteran's history of heartburn-type symptoms and dysphagia.  The impression was a small to moderate-sized sliding hiatal hernia, with gastroesophageal reflux demonstrated.  In November 2009, an EGD was also performed, and the clinical indication was listed as "chronic GERD for past 5+ years, occasional dyspepsia and liquid dysphagia with UGI showing sm[all] hiatal hernia and GERD...."  The assessment following the EGD was peptic duodenal ulcer, acute duodenitis, acute esophagitis, chronic reflux esophagitis, and gastritis.

Upon VA examination in April 2011, the Veteran reported experiencing dysphagia less than once per week, but at least monthly.  He reported experiencing heartburn or pyrosis three-to-four times per week, and regurgitation of clear fluid three-to-four times per week.  In an addendum to the April 2011 VA examination report, the VA examiner noted the Veteran was taking Nexium once a day, which the Veteran reported resolved in symptom improvement.  However, the Veteran reported side effects included some loose stools, and that despite the medications, he continued to experience some mild heartburn, pyrosis, and belching up to three-to-four times a week, with regurgitation that could occur up to weekly.  The Veteran reported he experienced some mild, rare dysphagia to solid foods approximately every two weeks.  However the Veteran did not describe nausea or vomiting, did not report any blood in his stool, and he denied any constipation.  The VA examiner reported the Veteran's weight was steady.  Finally, the April 2011 VA examiner stated the Veteran did not report any symptoms of an incapacitating nature that resulted in any loss of time from his occupational duties or his activities of daily living.

A June 2011 treatment record from the Palmer Medical Clinic indicated the Veteran reported almost daily heartburn.  The Veteran had been on Nexium, and developed diarrhea while on the Nexium.  It was further reported the Veteran had almost daily episodes where he got mid-epigastric heartburn and a burning sensation, and he would occasionally get an acid taste in his mouth.  The Veteran reported using two pillows at night to try and minimize his heartburn symptoms, but even then there were times when he had to sit up to help the heartburn.  Upon examination the Veteran's abdomen was soft, with no masses, tenderness, or organomegaly.  Dr. S.M. assessed GERD with duodenal ulcer, and stated he told the Veteran at the present time minimizing smoking, alcohol, and caffeine could help his GERD symptoms, and regarding the diarrhea, he could try a different medication.  In a June 2011 letter, Dr. S.M. summarized his findings, and stated the Veteran had persistent, recurrent epigastric distress, and that the duodenal ulcer would be a recurrent problem for the Veteran.

In the June 2011 notice of disagreement, the Veteran reported he experiences persistently recurrent epigastric distress, with heartburn, difficulty swallowing, and stomach acid "bubble-up" which results in substernal pain.

In a January 2012 letter, Dr. B.K.B. stated the Veteran continued to suffer from GERD, with symptoms including mid-epigastric dyspepsia, gastroesophageal reflux, and the Veteran was unable to lie down in bed without the reflux.  The Veteran reported his reflux had worsened since his retirement in 2009, and that his diet was altered on a daily basis secondary to his fear of worsening reflux disease.  Dr. B.K.B. further reported the Veteran continued to have worsening episodes of eructation (belching) with odynophagia (painful swallowing).  Dr. B.K.B. opined the Veteran's dyspepsia, eructation with odynophagia, and recurrent mid epigastric pain are secondary to his military service.

Upon VA examination in May 2012, the Veteran reported taking omeprazole once a day, and that he would try to avoid overeating and spicy foods to avoid heartburn symptoms.  The VA examiner stated the Veteran denied stomach ulcers, dyspepsia, and nausea/vomiting.  The VA examiner reported reflux as the only symptom of the Veteran's GERD.

Upon a September 2012 VA primary care visit, the Veteran had no significant weight change in the previous six months.  See September 2012 VA nursing intake clinic note. The Veteran reported he would sometimes get acid reflux, with three-to-four episodes per week, and that he had been on Nexium and the reflux was well-controlled.  The Veteran admitted his breakthrough episodes of reflux were related to his diet.  The physician noted the Veteran had a history of dysphagia, but none in the last year.  The physician reported the Veteran had no change in appetite, dysphasia, heartburn, abdominal pain, belching/gas, hematemesis, melena, hematochezia, jaundice, hemorrhoids, or change in bowel habits.  Upon examination the Veteran's abdomen was soft, nontender, and nondistended.  There were normoactive bowel sounds, no rebound tenderness or guarding, and no appreciable organomegaly or masses.  The VA physician assessed microcytosis and noted the Veteran's iron level was pending, and that if it was low, the Veteran would need an EGD in addition to colonoscopy.  The physician further assessed GERD, and noted the results of the 2009 EGD.  The Veteran's Prilosec was increased to 40 milligrams per day until gone, and then changed to protonix to 40 milligrams per day.  See September 2012 VA primary care clinic note.  In an addendum, the physician noted the Veteran's iron level results, and stated the Veteran needed an EGD and an iron supplement.

In January 2013, the Veteran was seen by Dr. B.N.L. of Surgery Group of Grand Island.  Dr. B.N.L. stated the Veteran had no gastrointestinal symptoms and a normal appetite, with no dysphagia, heartburn, nausea, vomiting, abdominal pain, or melena.  Dr. B.N.L. assessed esophageal reflux.  Dr. B.N.L. noted the Veteran's blood work done through VA, including a slightly low iron level.  Dr. B.N.L. stated the Veteran was not anemic, and that the Veteran felt fine.  Dr. B.N.L. noted the Veteran's report that he was a very frequent blood donor, and had given blood approximately three weeks prior to the blood draw that showed the reported values.  Dr. B.N.L. further noted he had recently put the Veteran through a colonoscopy which was normal.  Dr. B.N.L. noted the Veteran had "a history in the past of some reflux but that's well controlled with omeprazole," and therefore opined the Veteran did not need an EGD done at that point.  Dr. B.N.L. opined, "In fact I think his recent lab values are probably due to him giving blood within the few weeks prior to him having the blood drawn.  So we'll hold off on an endoscopy at this point."  See January 2013 Dr. B.N.L. letter to VA primary care physician; January 2013 Dr. B.N.L. treatment note.

Upon the January 2013 videoconference hearing, the Veteran and his wife reported they began dating during the Veteran' active duty service, and were married for eight years at that time.  The Veteran testified that due to his GERD, at times he would experience difficulty swallowing, and described an incident at which time he had difficulty fully swallowing a bite of salad, which was noticeable to a friend.  The Veteran reported experiencing such difficulty about a couple times per month for the last four or five years.  The Veteran further testified that he took omeprazole, but was switched to something else, but that he was still having relatively frequent heartburn.  The Veteran reported even with the pill he still experienced "kind of the burning, boiling gut, the acid stomach."  The Veteran reported he was supposed to take his medication in the morning, but a couple times per month at least he would end up taking Alka Seltzer in the evening to calm down the symptoms.  The Veteran reported experiencing heartburn mostly in the late afternoon or evening, and then at night, waking up one or twice in the middle of the night for an upset stomach around two-to-three times per week.  The Veteran also reported experiencing reflux symptoms a couple times per month when he would lay down, causing him to have to sit up.  The Veteran and his wife testified the Veteran would also experience burping or belching, perhaps about every other day to every day, and the Veteran's wife described the Veteran's sudden, loud snoring during the night, which she thought may be related to his GERD.

The Veteran also testified that he would experience bowel irregularity, verging on diarrhea.  The Veteran reported three-to-four bowel movements per day at times, with some urgency on occasion, and with diarrhea at times.  The Veteran further indicated his VA doctors had prescribed iron pills for anemia.  The Veteran's wife testified the Veteran tends to downplay his symptoms, and does not always mention or indicate the true extent of his issues.  The Veteran's wife stated that when the first scope was done, the doctor felt the Veteran must have been in a lot of pain due to the hole the doctor saw, and that he could not believe the Veteran had not been complaining.  The Veteran's wife stated she felt the Veteran's burping and other symptoms had happened for a while so that they were almost normal for him, and because others were not around to notice where they live in the country, the Veteran did not notice such symptoms.

In March 2013, the Veteran reported an increase in his gastrointestinal upset/burning since switching his medication to pantoprazole.  Accordingly, he was switched back to omeprazole daily.  See March 2013 VA pharmacy medication therapy management note.

Upon a September 2013 VA primary care visit, the Veteran showed no significant weight change in the previous six months.  See September 2013 VA nursing intake clinic note.  The Veteran reported he had been feeling good.  The VA primary care nurse practitioner (NP) reported the Veteran's functional assessment as, "Farm work."  Upon examination the Veteran was in no acute distress.  The NP assessed GERD, "no problems."  Anemia was also assessed, and the NP noted the Veteran gave blood every two and a half months, so she encouraged iron tablets when the Veteran was giving blood that frequently.  See September 2013 VA primary care outpatient note.

Upon a September 2014 VA primary care visit, the Veteran did not show any significant weight change in the previous six months.  See September 2014 VA nursing intake clinic note.  The physician reported the Veteran had no change in appetite, dysphasia, heartburn, abdominal pain, belching/gas, hematemesis, melena, hematochezia, jaundice, hemorrhoids, or change in bowel habits.  Upon examination the abdomen was soft, nontender, and nondistended.  There were normoactive bowel sounds, no rebound tenderness or guarding, and no appreciable organomegaly or masses.  The physician assessed GERD, and instructed the Veteran to continue the Prilosec.  See September 2014 VA primary care clinic note.

Upon VA examination in January 2015, the Veteran reported regularly having acid reflux with a mouth full of stomach acid, but stated he rarely vomited.  For example, the Veteran reported that a couple nights prior to the examination he had a flare, lying in bed with his head up, when he had an uncomfortable rush and spit out acid.  He stated he did not vomit, but it was hot and uncomfortable, bubbling, and he ended up burping.  The Veteran further reported he ate non-spicy foods.  The Veteran stated he took omeprazole every evening, and that sometimes it made some difference.  The January 2015 VA examiner listed the Veteran's signs and symptoms of his GERD as pyrosis; reflux; regurgitation; sleep disturbance caused by reflux four or more per year, with an average duration of an episode being less than one day; nausea four or more times per year, with a duration of less than one day; and vomiting once per year, with a duration less than one day. 

The January 2015 VA examiner further noted that because the Veteran had not had a repeat EGD since 2009, it could not be determined whether the Veteran's duodenal ulcer had resolved.  The January 2015 VA examiner stated the Veteran had no signs or symptoms of the ulcer, no incapacitating episodes, and no other pertinent findings or complications.  The January 2015 VA examiner opined the Veteran's ulcer had likely resolved as the Veteran did not have chronic pain.

The January 2015 VA examiner further noted the Veteran's report that he almost always had two-to-three unpredictable surprise bouts of diarrhea, but in about 2011 to 2012 it only happened one time.  The Veteran reported he now stayed close to a bathroom.  The January 2015 VA examiner diagnosed IBS, stating the Veteran reported soft diarrhea two-to-three times per week.  However the January 2015 VA examiner then stated the signs and symptoms of IBS included diarrhea two-to-three times per day that did not significantly affect his work on the farm, and stated the Veteran did not experience episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.

Upon an October 2015 VA primary care visit, the Veteran had no significant weight change in the previous six months.  See October 2015 VA nursing intake clinic note.  Upon examination the Veteran's abdomen was soft, nontender, and nondistended.  There were normoactive bowel sounds, no rebound tenderness or guarding, and no appreciable organomegaly or masses.  The physician assessed GERD, and the Veteran was to continue the Prilosec.  See October 2015 VA primary care outpatient note.

Upon VA examination in October 2015, the VA examiner noted the Veteran took Nexium 40 milligrams per day for GERD.  The VA examiner stated the signs or symptoms of the Veteran's GERD included pyrosis, reflux, regurgitation; and sleep disturbance caused by reflux with a frequency of once per year, lasting an average of less than one day.  The October 2015 VA examiner further stated IBS had been diagnosed since 2012, and the signs and symptoms included two-to-three loose stools per day.  Finally, the October 2015 VA examiner stated the only symptom related to the Veteran's duodenal ulcer was mild nausea once per year.

The October 2015 VA examiner indicated he had reviewed the evidentiary record, including the reports of the Veteran and his wife and the private physician statements.  The October 2015 VA examiner stated the reports of the Veteran's wife were subjective.  The examiner also stated he could not find any evidence of anemia in the objective data as recent as October 2015, and stated it was a subjective report by the Veteran and his wife.  The examiner stated the letters from private medical providers gave supporting risk factors for the Vet's GERD symptoms, however, neither had recommended any work-up or evaluation for his epigastric symptoms.  The October 2015 VA examiner stated that thus, despite the letters being supportive, "the 'actual' cause for the 'epigastric symptoms' are not yet definitively diagnosed."  The examiner stated there may be still an active ulcer, or the "epigastric symptoms" could possibly be cardiac in origin.  The October 2015 VA examiner concluded, "Thus, these letters in this examiner's opinion are 'subjective' lending supporting evidence for GERD, but not backed by 'objective' evidence.  Thus, nothing conclusive can be rendered in my opinion from these letters."  The examiner further stated that because epigastric pain could be related to numerous causes, he had strongly advised the Veteran to follow up with his primary care physician to determine the best diagnostic/treatment options for the "epigastric pain."

Finally, in an April 2016 opinion, a VA examiner indicated he had reviewed the entire evidentiary record, to include the January 2013 letter and treatment note from Dr. B.N.L., the hearing testimony, and the January 2015 VA examination reports.  The April 2016 VA examiner noted some discrepancies between the January 2013 reports by Dr. B.N.L. and the January 2013 hearing testimony regarding the Veteran's symptoms.  However, the April 2016 VA examiner indicated that perhaps not all issues were addressed during the January 2013 clinical visit with Dr. B.N.L.  

The April 2016 VA examiner stated that given the January 2015 VA examination report, all the evidence of record, and affording the benefit of the doubt to the Veteran, he found the severity of the Veteran's GERD and IBS upon the January 2015 VA examination was "severe."  The VA examiner stated that giving the benefit of the doubt to the Veteran, his GERD symptoms of pyrosis, reflux, regurgitation, nausea, and vomiting would be "severe" in his opinion.  Regarding the other reported symptoms of the Veteran's GERD such as belching, trouble swallowing, and pain, the April 2016 VA examiner sated these specific references were now moot, as the examiner was giving the benefit of the doubt to the Veteran, and again referenced the January 2015 VA examination report.  Regarding the Veteran's IBS and the frequency of any abdominal distress with his disturbances of bowel function, the April 2016 VA examiner stated he again gave the benefit of the doubt to the Veteran, and found the IBS symptoms with disturbance of bowel function to be "severe," and noted the findings upon VA examination in January 2015.  Finally, the April 2016 VA examiner opined the Veteran's duodenal ulcer is at a baseline severity, meaning it was most likely healed and no longer existent, because otherwise Dr. B.N.L. would have advised an upper endoscopy in January 2013.

Analysis

Again, for the Veteran's duodenal ulcer, IBS, and GERD rated analogously to a hiatal hernia, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

First, the Board finds that the totality of the evidence of record indicates an initial disability rating of 30 percent for GERD with duodenal ulcer and IBS is warranted.

The totality of the evidence of record indicates that due to the Veteran's GERD, he has experienced persistently recurrent epigastric distress, with symptoms including dysphagia, pyrosis, regurgitation, belching, painful swallowing, and sleep disturbances throughout the appeal period.  See, e.g., March 2013 VA pharmacy medication therapy management note; January 2013 videoconference hearing testimony; September 2012 VA primary care clinic note; January 2012 Dr. B.K.B. letter; June 2011 notice of disagreement; June 2011 Dr. S.M. letter; June 2011 Palmer Medical Clinic treatment note; April 2011 VA examination report; November 2009 VA examination report.  Although the evidence of record indicates prescribed medications have at times lessened the severity of the Veteran's symptoms, the symptoms have continued to recur throughout the appeal period despite the medications.  See, e.g., March 2013 VA pharmacy medication therapy management note; January 2013 videoconference hearing testimony; June 2011 Palmer Medical Center treatment note; April 2011 VA examination report.  Further, the Veteran has repeatedly reported experiencing epigastric pain, to include substernal pain, in relation to his service-connected gastrointestinal disabilities.  See, e.g., January 2013 videoconference hearing testimony; January 2012 Dr. B.K.B. letter; June 2011 notice of disagreement; November 2009 VA examination report.  Accordingly, the Board affords the Veteran the benefit of the reasonable doubt, and finds the Veteran's GERD with duodenal ulcer and IBS more nearly approximated persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health, as contemplated by a 30 percent disability rating under Diagnostic Code 7346.

However, the Board finds the criteria for entitlement to a disability rating in excess of 30 percent for GERD with duodenal ulcer and IBS have not been met throughout the appeal period.

First, the April 2016 VA examiner indicated the Veteran's symptoms due to his IBS should be categorized as "severe."  However, under Diagnostic Code 7319, the highest possible evaluation is 30 percent for severe irritable colon syndrome.  Therefore, evaluation of the Veteran's service-connected gastrointestinal disability under Diagnostic Code 7319 would not afford the Veteran a higher disability rating throughout the appeal period.

Regarding Diagnostic Code 7346, the Board finds the totality of the evidence of record does not indicate the Veteran's GERD with duodenal ulcer and IBS has been manifested by any material weight loss, hematemesis, melena, or anemia.  Although anemia was assessed during the appeal period, the totality of the evidence of record indicates this was related to the Veteran's frequent blood donations, and not to his service-connected gastrointestinal disabilities.  See September 2013 VA primary care outpatient note; January 2013 Dr. B.N.L. letter; January 2013 Surgery Group of Grand Island treatment note. 

Further, the April 2016 VA examiner opined the severity of the Veteran's GERD symptoms is "severe."  However, VA examiners have repeatedly reported the Veteran's GERD, duodenal ulcer, and IBS do not impact his ability to work, nor have they indicated his symptoms impact his ability to perform his activities of daily living.  See October 2015 VA examination reports; January 2015 VA examination reports; April 2011 VA examination report.  Further, the Veteran and his wife have indicated the Veteran has been able to continue to work on his farm, but that he has modified his diet and is able to get to a restroom if symptoms develop.  See January 2015 VA examination report; September 2013 VA primary care outpatient note; January 2013 videoconference hearing testimony.  Finally, the Veteran's VA and private treatment records have continued to prescribe medications to manage the Veteran's symptoms, but the totality of the evidence of record does not indicate any further studies or interventions have been deemed necessary by his treating providers.  Accordingly, the Board finds that while the evidence of record indicates the Veteran's symptoms themselves are severe, the preponderance of the competent and credible evidence of record is against finding that the Veteran's symptoms have produced a severe impairment of his health during the appeal period.

Accordingly, the Board finds the criteria for entitlement to a disability rating in excess of 30 percent under Diagnostic Code 7346 have not been met at any time during the appeal period.

Finally, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran's duodenal ulcer has been manifested by anemia or weight loss, or that the Veteran has experienced any incapacitating episodes.  See, e.g., April 2016 VA examiner's opinion; October 2015 VA examination report; October 2015 VA nursing intake clinic note; January 2015 VA examination report; September 2014 VA nursing intake clinic note; September 2013 VA primary care outpatient note; September 2013 VA nursing intake clinic note; January 2013 Dr. B.N.L. letter; January 2013 Surgery Group of Grand Island treatment note; April 2011 VA examination report.  Therefore, a disability rating in excess of 30 percent is not warranted under Diagnostic Code 7305 at any time during the appeal period.

Accordingly, the Board finds the criteria for an initial disability rating of 30 percent, but no higher, for GERD with duodenal ulcer and IBS have been met.  However, the criteria for a disability rating in excess of 30 percent for GERD with duodenal ulcer and IBS from January 27, 2015 have not been met.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to greater levels of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected GERD with duodenal ulcer and IBS.  The Veteran's gastrointestinal disability is manifested by dysphagia, pyrosis, regurgitation, belching, painful swallowing, substernal pain, sleep disturbance, nausea, vomiting, and diarrhea.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for left knee disabilities, a right knee disability, right and left elbow disabilities, a lumbar spine disability, radiculopathy of the right lower extremity, a left ankle disability, a left foot disability, a left great toenail deformity, bilateral hearing loss, and tinnitus.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Here, neither the Veteran nor his representative has put forth statements indicating that the Veteran believes his service-connected GERD with duodenal ulcer and IBS renders him unemployable.  Further, none of the VA examiners has indicated the Veteran's gastrointestinal disabilities would impact his ability to work, and the evidence of record indicates the Veteran continues to work on his farm.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his GERD with duodenal ulcer and IBS, and as the objective evidence does not suggest that he cannot work due to these disabilities, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for GERD with duodenal ulcer and IBS is granted.

Entitlement to a disability rating in excess of 30 percent for GERD with duodenal ulcer and IBS from January 27, 2015 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


